Appeal from a judgment of the Supreme Court at Special Term, entered November 13,1978 in Albany County, which *963dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of the respondent Commissioner of Education. The petitioner seeks a reversal of Special Term upon the following allegation: "The court below * * * ignored the substantial and overwhelming evidence that clearly demonstrates Mr. Carter’s proper tenure area to be that of Principal and wrongly sustained the Commissioner of Education’s decision.” However, the petitioner has failed to establish any error of fact or law and, accordingly, the order should be affirmed for the reasons set forth in the opinion of Mr. Justice Williams at Special Term. Judgment affirmed, with one bill of costs to the respondent and the intervenor-respondent. Sweeney, J. P., Kane, Staley, Jr., Casey and Herlihy, JJ., concur.